EXHIBIT 10.1

 

STOCK SETTLED

 STOCK APPRECIATION RIGHTS

AGREEMENT

UNDER THE

DIAMONDROCK HOSPITALITY COMPANY

2004 STOCK OPTION AND INCENTIVE PLAN

 

 

Name of Holder:

No. of Stock Appreciation Rights:

Exercise Price per Share:

Grant Date:

Expiration Date:

 

Pursuant to the DiamondRock Hospitality Company Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, DiamondRock Hospitality Company
(the “Company”) hereby grants to the Holder named above the stock-settled stock
appreciation rights (each, a “SAR”) set forth above.  Each SAR entitles the
Holder to the difference, if positive, between (i) the value of a share of
Common Stock, par value $0.01 per share (the “Stock”) of the Company on the date
of that the Holder elects to exercise the SAR and (ii) the Exercise Price Per
Share, set forth above, subject to the terms and conditions set forth herein and
in the Plan.

 

1.     Vesting Schedule. No portion of this SAR may be exercised until such
portion shall have become vested. Except as set forth below, and subject to the
discretion of the Administrator (as defined in Section 2 of the Plan) to
accelerate the vesting schedule hereunder, the following number of SARs shall be
vested on the dates indicated:

 

Number of SARs that are Vested

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

Once vested, a SAR shall continue to be exercisable at all times prior to the
close of business on the Expiration Date, subject to the provisions hereof and
of the Plan.

 

2.     Manner of Exercise.

 

(a)   The Holder may exercise this SAR only in the following manner: from time
to time on or prior to the Expiration Date of this SAR, the Holder may give
written notice (“Exercise Notice”) to the Administrator of his or her election
to exercise some or all of the SAR that is vested at the time of such Exercise
Notice. The Exercise Notice shall specify the number of SARs being exercised at
that time.

 

Upon exercise of a SAR, the Holder shall receive such number of shares of Stock
equal to the difference, if positive, between (i) the value of a share of Stock
at the time that the Holder elects to exercise the SAR and (ii) the Exercise
Price Per Share.  The value of the Stock shall be the price of the Stock on the
New York Stock Exchange as of the time of the delivery of the Exercise Notice.

 

(b)   Certificates for the shares of Stock to be delivered upon exercise of this
SAR shall be issued and delivered to the Holder upon compliance to the
satisfaction of the Administrator with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Administrator as to such compliance
shall be final and binding on the Holder. The Holder shall not be deemed to be
the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to this SAR unless and until this SAR shall have been
exercised pursuant to the terms hereof, the Company shall have issued and
delivered the shares to the Holder, and the Holder’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Holder shall have full voting, dividend and other ownership rights with respect
to such shares of Stock.

 

 

 

--------------------------------------------------------------------------------


 

 

(c)   The minimum number of shares with respect to which this SAR may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this SAR is being exercised is the total number of shares
subject to exercise under this SAR at the time.

 

(d)   Notwithstanding any other provision hereof or of the Plan, no portion of
this SAR shall be exercisable after the Expiration Date hereof.

 

3.     Termination of Employment. If the Holder’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the SAR may be subject to earlier termination as set forth below.

 

(a)   Termination Due to Death. If the Holder’s employment terminates by reason
of death, any SAR held by the Holder shall become fully vested and may
thereafter be exercised by the Holder’s legal representative or legatee until
the Expiration Date.

 

(b)   Termination Due to Disability. If the Holder’s employment terminates by
reason of disability (as determined by the Administrator), any SAR held by the
Holder shall become fully exercisable and may thereafter be exercised by the
Holder until the Expiration Date.

 

(c)   Termination Due to Retirement. Upon a Retirement, as defined in the
Severance Agreement dated March 9, 2007, between the Holder and the Company (the
“Severance Agreement”), all of the SARs held by the Holder shall continue to
vest on the schedule set forth in Section 1 hereof and may thereafter be
exercised by the Holder until the Expiration Date.

 

(d)   Termination without Cause or Resignation for Good Reason.

 

(i) If following a “Change in Control”, the Holder is terminated without “Cause”
or if he or she resigns for “Good Reason” (as such terms are defined in the
Severance Agreement), all of the SARs held by the Holder shall continue to vest
on the schedule set forth in Section 1 hereof and may thereafter be exercised by
the Holder until the earlier of (i) the Expiration Date or (ii) the fifth
anniversary of such vesting.

 

(ii) If there has not been a Change in Control within, and the Holder is
terminated without “Cause” or if he or she resigns for “Good Reason”, then the
Board of Directors could, in its sole discretion, determine whether unvested
SARs and DERs would continue to vest and the amount of time that the officer
would have to exercise any vested SARs and DERs after such vesting, if any. If
the Board of Directors, in its sole discretion, does not decide to extend the
vesting or exercise period of any SARs or DERs within 45 days of such
termination or resignation, any SAR held by the Holder may be exercised, to the
extent exercisable on the date of termination, for a period of three months from
the date of termination or until the Expiration Date, if earlier. Any SAR that
is not exercisable at such time shall terminate immediately and be of no further
force or effect.

 

(e)   Voluntary Resignation (without Good Reason) If the Holder voluntarily
resigns his or her employment other than for Good Reason, the Holder will have a
period of three months from the date of termination or until the Expiration
Date, if earlier to exercise the SAR. Any SAR that is not exercisable at such
time shall terminate immediately and be of no further force or effect.

 

(f)   Termination for Cause. If the Holder’s employment terminates for Cause (as
defined in the Severance Agreement), any SAR held by the Holder shall terminate
immediately and be of no further force and effect.

 

(g)   Other Termination. If the Holder’s employment terminates for any reason
other than set forth above in sub-paragraphs (a) through (e), and unless
otherwise determined by the Administrator, any SAR held by the Holder may be
exercised, to the extent exercisable on the date of termination, for

 

 

 

--------------------------------------------------------------------------------


 

a period of three months from the date of termination or until the Expiration
Date, if earlier. Any SAR that is not exercisable at such time shall terminate
immediately and be of no further force or effect.

 

The Administrator’s determination of the reason for termination of the Holder’s
employment shall be conclusive and binding on the Holder and his or her
representatives or legatees.

 

4.     Incorporation of Plan. Notwithstanding anything herein to the contrary,
this SAR shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

 

5.     Transferability. This Agreement is personal to the Holder, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This SAR
is exercisable, during the Holder’s lifetime, only by the Holder, and
thereafter, only by the Holder’s legal representative or legatee.

 

6.     Tax Withholding. The Holder shall, not later than the date as of which
the exercise of this SAR becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Holder may elect to have
the minimum required tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

 

7.     Change in Control. Upon a Change in Control, as such term is defined in
the Severance Agreement, notwithstanding paragraph 1 hereof, all of the SARs
will immediately vest unless the awards are assumed, converted, or replaced by
the continuing entity.

 

8.     Miscellaneous.

 

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Holder at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.

 

(b) This SAR does not confer upon the Holder any rights with respect to
continuance of employment by the Company or any Subsidiary.

 

 

--------------------------------------------------------------------------------


 

DIAMONDROCK HOSPITALITY COMPANY

 

 

 

By:

 

Name:

 

Title:

 

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Holder’s Signature

 

 

Holder’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 